
	
		I
		111th CONGRESS
		1st Session
		H. R. 1103
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2009
			Mr. Wexler (for
			 himself, Mr. Issa,
			 Mr. Engel,
			 Ms. Ros-Lehtinen,
			 Mr. Hastings of Florida,
			 Mr. Burton of Indiana,
			 Mr. Boyd, Ms. Wasserman Schultz,
			 Mr. Rothman of New Jersey,
			 Mr. Klein of Florida, and
			 Mr. Patrick J. Murphy of Pennsylvania)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To modify the prohibition on recognition by United States
		  courts of certain rights relating to certain marks, trade names, or commercial
		  names.
	
	
		1.Modification of
			 prohibitionSection 211 of the
			 Department of Commerce and Related Agencies Appropriations Act, 1999 (as
			 contained in section 101(b) of division A of Public Law 105–277; 112 Stat.
			 2681–88) is amended—
			(1)in subsection
			 (a)(2)—
				(A)by striking
			 by a designated national; and
				(B)by inserting
			 before the period that was used in connection with a business or assets
			 that were confiscated unless the original owner of the mark, trade name, or
			 commercial name, or the bonafide successor-in-interest has expressly
			 consented;
				(2)in subsection (b),
			 by striking by a designated national or its
			 successor-in-interest;
			(3)by redesignating
			 subsection (d) as subsection (e);
			(4)by inserting after
			 subsection (c) the following:
				
					(d)Subsections (a)(2)
				and (b) of this section shall apply only if the person or entity asserting the
				rights knew or had reason to know at the time when the person or entity
				acquired the rights asserted that the mark, trade name, or commercial name was
				the same as or substantially similar to a mark, trade name, or commercial name
				that was used in connection with a business or assets that were
				confiscated.
					;
				and
			(5)in subsection (e),
			 as so redesignated, by striking In this section: and all that
			 follows through (2) The term and inserting In this
			 section, the term.
			
